Citation Nr: 1026777	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-27 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a nose 
fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1956 to November 
1958, during peacetime.  There is also evidence that he served 
with the Oklahoma National Guard with various periods of active 
duty for training (ACDUTRA) and inactive duty service from 
September 1954 to November 1956.    

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 administrative decision of the Department of 
Veterans Affairs (VA), Muskogee, Oklahoma, Regional Office (RO), 
which inter alia denied service connection for residuals of a 
nose fracture.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.  

The Veteran requested a hearing before a Veterans Law Judge 
sitting at the RO (see August 2006 "Appeal to Board," VA Form 
9); however, he failed to appear at the hearing on April 2008, 
and has offered no explanation as to his failure to attend.  
Thus, the Board considers his hearing request withdrawn.  

After the agency of original jurisdiction (AOJ) readjudictaed the 
Veteran's claim in the October 2007 Supplemental Statement of the 
Case (SSOC), additional evidence concerning the Veteran's claim 
was associated with the claims folder.  This evidence consisted 
of National Guard service treatment records (STRs) and service 
personnel records and VA treatment records dated October 2007 to 
January 2008.  The Veteran, through his representative, submitted 
a written waiver of review of that evidence by the AOJ and 
therefore referral to the RO of the evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304 (2009).     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran is seeking service connection for residuals of a nose 
fracture, which he attributes to his active duty service.  
Further development is necessary prior to analyzing the claim on 
the merits.  

Initially, the Board notes that the Veteran's STRs are not 
associated with the claims folder.  After extensive efforts to 
locate such records, VA was informed by the National Personnel 
Records Center that the Veteran's STRs were destroyed in a fire 
at the records storage facility in 1973, and were unavailable.  
Only the Veteran's National Guard treatment records from 
September 1954 to June 1955 and various National Guard personnel 
records are of record.  In cases such as these, where the STRs 
are unavailable, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).          

A service connection claim requires medical evidence of a current 
disability, medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence linking 
the current disability to that in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The record shows that the Veteran is currently variously 
diagnosed with obstructive sleep apnea (OSA) status-post nasal 
fracture with narrow nasal airways, nasal obstruction and 
deviation of the nose, and status-post septorhinoplasty (SRP).  
See April 2004 ENT/ORL Consult Note; June 2005 ENT/ORL History 
and Physical Note; July 2005 ENT/ORL Clinic Note.   
	
The Veteran attributes his various nasal disabilities to service, 
specifically an in-service injury to his nose when frame holding 
wire fell on his face and nose in 1958 while he served as a 
lineman with the 32nd Signal Battalion in Germany.  See February 
2008 "Statement in Support of Claim," VA Form 21-4138.  The 
Veteran's DD-214 indicates that his military occupational 
specialty was a lineman.  The Board finds the Veteran's statement 
of an in-service nose injury consistent and credible with his 
service as a lineman.    

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed various disabilities of 
the nose, to include status-post nasal fracture with narrow nasal 
airways, nasal obstruction and deviation of the nose, and status-
post SRP, are related to service.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2009).  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1) (2009).

Further, review of the Veteran's post-service treatment records 
indicate that he underwent a SRP on June 6, 2005, at the Oklahoma 
City VA Medical Center (VAMC).  However, review of the treatment 
records from the Oklahoma City VAMC are negative for any surgery 
reports regarding this procedure.  The evidence of record only 
contains a June 6, 2005 ENT/ORL History and Physical Note and 
various follow-up notes (ENT/ORL Clinic Notes) from June 10, 2005 
to July 6, 2005.  Such records, relating to the June 6, 2005 SRP 
surgery may be pertinent to the Veteran's service connection 
claim.  VA is, therefore, on notice of records that may be 
probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Consequently, the Veteran's June 6, 2005 VA treatment 
records relating to his nose disability and SRP should be 
obtained and associated with the claims file.   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following action:

1.  The Veteran should be contacted and 
requested that he identify all treatment 
for his nose disability, including OSA 
status-post nasal fracture with narrow 
nasal airways, nasal obstruction and 
deviation of the nose, and status-post SRP.  
After receiving any necessary authorization 
from the Veteran, any identified medical 
records should be associated with the 
Veteran's VA claims folder.  To the extent 
there is an attempt to obtain records that 
is unsuccessful, the claims file should 
contain documentation of the attempts made. 

2.  The AMC/RO should also obtain the June 
6, 2005 VA SRP surgery treatment report 
and the Veteran's current VA treatment 
records regarding his various nose 
disabilities from the Oklahoma VAMC, from 
January 2008 to the present, and associate 
these records with the claims folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to obtain the records.  

3.  After completion of the above-
requested development, the Veteran should 
be afforded a VA examination to determine 
the nature and etiology of his various 
nose disabilities, to include OSA status-
post nasal fracture with narrow nasal 
airways, nasal obstruction and deviation 
of the nose, and status-post SRP.  

Specifically, the VA examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
nose disability is related to the 
Veteran's service or any incident therein, 
to include the Veteran's credible 
statement of an in-service injury to his 
nose when frame holding wire fell on his 
face and nose in 1958 while he served as a 
lineman with the 32nd Signal Battalion in 
Germany.  

A complete rationale should be provided 
for any opinion.  The claims file should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with the examination and the report should 
state that such review has been 
accomplished.

4.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim.  
If the service connection claims remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case as to the issues 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by 


not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


